DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 6 objected to because of the following informalities:  
Each claim should start on a new line, and it appears a typo for having no line delineation between claims 5 and 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGrath et al. (US 6766093, hereinafter referred to as "McGrath").
Regarding claim 1, McGrath discloses a connecting fastener structure (Figs 3-5, cable manager 10 with cover 52 and hinge bracket 54 with ears 34 on fingers 30 , comprising: a main frame body (Fig. 1, portion of cable manager 10 of front, rear and central sections 12, 14, 16); and a cover plate (Fig. 3-5, cover 52) on which a connector is assembled (Fig. 4, hinge bracket 54 and release tab 62 disposed on 52), wherein the cover plate (52) is detachably 5connected to the main frame body through the connector (col. 4, lines 30-33: “Cover 52 is hingedly connected to cable manager 10 by a plurality of spaced apart pairs of hinge brackets 54 having apertures. The hinge brackets 54 are dimensioned so as to releasably engage with the tops of a pair of opposing ears 34 formed on adjacent patching fingers 30. A release tab 62 is formed in between hinge brackets 54 to allow for easier releasing of cover 52 by extending beyond the remaining periphery of cover 52.”); connecting through holes are formed in the connector (Figs 9 and 10, aperture 55 formed in hinge bracket 54); at least one pair of connecting protrusions matched with the connecting through holes are arranged on the main frame body (Fig. 9, a pair of connecting protrusion/ears 34 disposed on finger 30 on front and rear cable routing sections 12 and 14, are matched with aperture 55); a gap exists between two connecting protrusions of a same pair and allows the connector to be inserted therein (Figs. 9 and 10, gap between ears 34 allow the hinge bracket 54 to be disposed  therebetween), and in this case, the two connecting protrusions of a same pair are clamped in the connecting 10through holes (Fig. 9, two ears 34 of adjacent fingers 30 are clamped in aperture 55); and a whole structure composed of the cover plate and the connector can be directly disassembled from the main frame body (col. 4, lines 30-33: “The hinge brackets 54 are dimensioned so as to releasably engage with the tops of a pair of opposing ears 34 formed on adjacent patching fingers 30”, in addition release tab can be actuated to release the cover 52), or be connected to the main frame body in an articulated manner (Figs 4 and 5, cover 52 with connector are hingedly connected to main frame body), and in this case, the connector is connected to the main frame body in an articulated manner (Figs 4 and 5, connector/54/34/62 is connected to 12/14/16 in articulated manner). 

Regarding claim 6, McGrath discloses wherein an assembly groove (under broadest reasonable interpretation, see col. 4, lines 42-47: locking tab 53 engages with an edge of ear 34 to lock the cover in an open position, and cover 52 can be closed by pulling forward to release locking tab 53) has an internal wall formed 5with a limit groove is formed in the connector (edge of ear 34/internal wall formed a limit groove), and a limit bulge (Figs 9 and 10, locking tab 53) tilted outwards (Fig. 10, 53 tilts outward) and matched with the limit groove is arranged at the assembly position of the connector (col. 4, lines 42-47, 53 matched with edge of ear 34 at assembly position in Fig 9), on the cover plate (Figs 9 and 10, 53 is arranged on cover 52 via hinge bracket 54).  

Regarding claim 7, McGrath discloses a cable management frame, comprising the connecting fastener structure according to Claim 1 (Figs 1, 3-5, front, rear and central sections 12, 14, 16 for cable manager 10 with ears 34 on fingers 30 (connectors)).

Regarding claim 8, McGrath discloses a cable management frame (Figs 3-5, cable manager 10 with cover 52 and front, rear and central sections 12, 14, 16), comprising: a main frame body (rear and central sections 12, 14, 16) formed with cable management grooves (Fig. 1, space 32); and a cover plate detachably connected to the main frame body through a plurality of pairs of connectors (col. 4, lines 30-33: “Cover 52 is hingedly connected to cable manager 10 by a plurality of spaced apart pairs of hinge brackets 54 having apertures. The hinge brackets 54 are dimensioned so as to releasably engage with the tops of a pair of opposing ears 34 formed on adjacent patching fingers 30. A release tab 62 is formed in between hinge brackets 54 to allow for easier releasing of cover 52 by extending beyond the remaining periphery of cover 52.”), wherein two connectors of a same pair are vertically assembled on the cover plate (Figs  3, and 9, two hinge brackets 54s are vertically assembled on cover 52); and a whole structure composed of the cover plate and the connectors can be 15directly disassembled from the main frame body (col. 4, lines 30-33: “The hinge brackets 54 are dimensioned so as to releasably engage with the tops of a pair of opposing ears 34 formed on adjacent patching fingers 30”, in addition release tab can be actuated to release the cover 52), or one side of the whole structure composed of the cover plate and the connectors is separated from the main frame body (col. 4, lines 30-33: “The hinge brackets 54 are dimensioned so as to releasably engage with the tops of a pair of opposing ears 34 formed on adjacent patching fingers 30”, in addition release tab can be actuated to release the cover 52; Figs 4 and 5, one side of 52 and connector is separated and detached) and the other side is articulated with the main frame body (connector /54/34/62 is connected to 12/14/16 in articulated manner; Figs 4 and 5, cover 52 with connector (whole structure) are hingedly connected to main frame body at one side thereof), and in this case, the corresponding connectors are connected to the main frame body in an articulated manner (Figs  4 and 5, connector/54/34/62 is connected to 12/14/16 in articulated manner).

Regarding claim 9, McGrath discloses wherein two pairs of 20connectors distributed on the left and right are fixedly assembled on the cover plate (Fig. 3, two pairs of 54/34/62 (connectors) distributed left and right are fixed assembled on cover 52).

Regarding claim 10, McGrath discloses wherein connecting through holes are formed in each said connector (Figs 9 and 10, aperture 55 formed in hinge bracket 54); a plurality of pairs of connecting protrusions matched with the connecting through holes are arranged on the main frame body (Fig. 9, a pair of connecting protrusion/ears 34 disposed on finger 30 on front and rear cable routing sections 12 and 14, are matched with aperture 55); a gap exists between the two connecting protrusions of a same pair (Figs. 9 and 10, gap between ears 34 allow the hinge bracket 54 to be disposed  therebetween); and the corresponding 25connector is inserted into the gap (Figs 9 and 10, 54 inserted into gap between ears 34), and in this case, the two connecting protrusions of a 19same pair are clamped in the corresponding connecting through holes (Fig. 9, two ears 34 of adjacent fingers 30 are clamped in aperture 55).

Regarding claim 12, McGrath discloses wherein an assembly groove (under broadest reasonable interpretation, see col. 4, lines 42-47: locking tab 53 engages with an edge of ear 34 to lock the cover in an open position, and cover 52 can be closed by  has an internal wall formed with a limit groove is formed in the connector (edge (surface) of ear 34 can be internal wall formed with a limit groove), and a limit bulge (Figs 9 and 10, locking tab 53) tilted outwards (Fig. 10, 53 tilts outward) and matched with the limit groove is arranged at the assembly 10position of the connector, on the cover plate (col. 4, lines 42-47, locking tab 53 matched with edge of ear 34 at assembly position in Fig 9; Figs 9 and 10, 53 is arranged on cover 52 via hinge bracket 54).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 6766093, hereinafter referred to as "McGrath") in view of Lewinski (US 10103528B2, hereinafter referred to as "Lewinski"), and further in view of Rutiaga (US 9383536, hereinafter referred to as "Rutiaga").
Regarding claim 2, McGrath fails to disclose wherein the main frame 15body is made from metal, and the connector is made from plastics.  
However, combined teachings from Rutiaga and Lewinski teach wherein the main frame 15body is made from metal, and the connector is made from plastics (Rutiaga in col. 7, lines 61-67 describes of the various panel parts being made of sheet metal;     Lewinski: col. 8, lines 59-60 describes sidewalls 20 are comprised of fingers 62, as shown in Fig. 7 also, meanwhile col. 9, lines 10-15 describes the hollowed fingers reduced the amount of plastic required to form the fingers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Rutiaga and Lewinski to modify McGrath to arrive at the claimed invention material compositions of the main frame body made from metal and the connector made from plastic based on the express advantage for having hollow plastic fingers as discussed in col. 9 lines 10-15 of Lewinski for achieving material reduction and savings for forming the fingers, meanwhile because primary reference McGrath fails to disclose any material composition teachings .    

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. (US 6766093, hereinafter referred to as "McGrath" in view of Krietzman et al. (US 8558113 B2, hereinafter referred to as "Krietzman").

Regarding claim 13, McGrath discloses wherein the cable management grooves are formed in both an upper portion and a lower portion of the main frame body (Figs. 1 and 4, spaces 32 are formed at top and bottom sides of base section 18); the number of the cable management grooves corresponds to the number of pairs of the connecting protrusions (Figs 1 and 4, each space 32 corresponds with a pair of connecting protrusion/ears 34); each said cable management groove is connected to 15an edge of the main frame body via a cable management channel (col. 3, lines 61-66: “patching side fingers 30 extend from base section 18 in the form of two parallel and spaced rows that define a cable channel. Fingers are separated from adjacent fingers 30 to provide a space 32 for routing cables from within the cable channel to the equipment either above or below on the rack”); after the cover plate is connected to the main frame body, an entrance of the cable management channel is closed (Figs 3 and 7, cover 52 connected 
However, McGrath fails to disclose wire hanging structures extending to a center of the cable management groove are arranged at a joint between the cable management groove and the cable management channel.  
However, Krietzman teaches wire hanging structures (Figs 5 and 6, crosspiece 67 of T-shaped projection 63) extending to a center of the cable management groove (Fig. 5, portion of the cable ring 68) are arranged at a joint between the cable management groove and the cable management channel (col. 1, line 55 to col. 2, line 13 describes of the channel for cable raceway, thus joint between part of 68 and channel can be formed and is where 67 arranged).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath by Krietzman based on the following rationale: because Fig. 7 of McGrath shows very narrow spacing available at each space 32 between adjacent fingers 30, which appears to accommodate only two cables 70 per space 32, thus it would be beneficial to modify the fingers of McGrath to have a much wider groove therebetween configured with the wire hanging structure (67) alongside cable ring 68 spacing of Kreitzman in Fig. 5 so as to accommodate securing of more than two cables per cable management groove (part of 68) while at the same time using the wire hanging structure (67) to prevent cables from inadvertently pushed out of the cable management groove (part of 68). 

Regarding claim 14, McGrath discloses 20wherein the cable management channels (col. 3, lines 61-66: “patching side fingers 30 extend from base section 18 in the form of two parallel and spaced rows that define a cable channel”, alternatively, slit 36 on finger 30 can be cable management channels) are narrower than the cable management grooves (Fig. 1, space 32/grooves, and slit 36 is narrower than space 32).
However, McGrath fails to disclose and the wire hanging structures are located on corner where internal walls of the corresponding cable management groove and internal walls of the corresponding cable management channel are connected.
However, McGrath as modified by Krietzman teach and the wire hanging structures are located on corner where internal walls of the corresponding cable management groove and internal walls of the corresponding cable management channel are connected (McGrath Fig. 1, space 32; col. 3, lines 61-66: “Fingers are separated from adjacent fingers 30 to provide a space 32 for routing cables from within the cable channel to the equipment either above or below on the rack”; modifying the fingers 30 of McGrath to include wire hanging structures (67) alongside cable ring 68/cable management groove of Krietzman, wall hanging structure 67 is then located on corner where walls (edge surfaces) of 68 and wall (col. 2, lines 8-10: front portion/wall of channel are connected). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McGrath by Krietzman based on the same rationale as previously discussed for claim 13, thereby omitted herein for brevity. 

Regarding claim 15, McGrath discloses 25wherein an overall width of 20the cable management grooves is gradually reduced (Fig. 4, space 32 has gradually reduced width at end of finger 30 with ear 34), and wider ends of the cable management grooves are connected to the corresponding cable management channels (col. 3, lines 61-66, fingers 30 form two parallel and spaced rows that define a cable channel, and thus are connected to space 32, and space 32 routing cables from within the cable channel to the equipment at wider end thereof, see Fig. 7 showing routing of cables 70 specifically through wider end of space 32).

Allowable Subject Matter
Claim(s) 3-5, and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Cited prior art including McGrath fails to disclose or teach at least wherein two connecting blocks in one-to-one correspondence with the two connecting protrusions of a same pair are oppositely arranged on the connector, a gap exists between the two connecting blocks, and the connecting through holes are respectively formed in each of the two connecting 20blocks.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Matthew HU 0500592A2 discloses a cable management panel  configured with sets of hinge connectors locking a cover lid in an articulating manner. Krietzman et al. US 9270097 discloses a cable manager with fingers and hinged cover.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00 am MT--5:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632